DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-01-2022 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 09-01-2022, with respect to the rejection(s) of claim(s) 1, 2, 5, 9-12, 14-18, 22-25, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Wang in view of Webb have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kwak et al (US 20190174440).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 9-12, 14-18, 22-25, 29, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al  (US 20190182786) in view of Kwak et al (US 20190174440).

As to claim 1 discloses a method for wireless communications by a base station, comprising (Wang Fig.1, ¶0036) determining at least one transmission configuration of at least one of a first synchronization (SS) or a second SS based, at least in part, on a frequency band on which the base station is to transmit the first and second SS (Wang ¶054- 1st sentence-transmission mode …associated with the new synchronization signal(s); ¶035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain- in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band); and transmitting the first and second SS in accordance with the determined transmission configuration (Wang¶0043- 2nd sentence- detecting their corresponding synchronization signals at user node).  
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different . However, in an analogous art Kwak remedies this deficiency: (Kwak Fig.32, ¶0352- 2nd and 3rd sentences- matching multiple synchronization signals, divided into different resource, with different antenna ports is shown
in 3210  of FIG. 32. 3210 is the case where a PSS and an SSS divided in terms of time are matched with different antenna ports.). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Kwak ¶0352- 2nd sentence). 

As to claims 2 and 15  the combined teachings of Wang and Kwak disclose the method of claims 1 and 14 respectfully, wherein the first SS and the second SS, collectively comprise at least two of a primary SS (PSS), a secondary SS (SSS) (Kwak ¶0352- 3rd sentence)

As to claims 5 and 18 the combined teachings of Wang and Kwak disclose the methods of claim 1 and 14 respectfully, wherein for a second frequency band, the at least one transmission configuration comprises a same transmission configuration for both the first SS and the second SS (Kwak – Table 34- the antenna ports supported can be defined as: Synchronization signal supports a configuration of one, two, or four antenna ports and are transmitted on antenna ports

As to claims 9 and 22 the combined teachings of Wang and Kwak disclose the method of claims 5 and 18 respectfully, further comprising providing signaling indicating the same transmission configuration is used for both the first SS and the second SS (Kwak Table 35¶0361-A indicates an antenna port index and may be indicated as a given number.... system performance can be satisfied although a physical channel is transmitted by supporting only one antenna port).

As to claims 10 and 23 the combined teachings of Wang and Webb disclose the methods of claim 9 and 22 respectfully, wherein the signaling is provided via at least one of a master information block (MIB) (Kwak ¶0335- 4th  sentence- A limited amount of system information called a master information block (MIB) is transmitted using a physical broadcast channel (PBCH).) 

As to claims 11 and 24 the combined teachings of Wang and Webb disclose the method of claims 9 and 22 respectfully, wherein the signaling indicates a relative power relationship between the first SS and the second SS (Wang ¶0022-identifying a received power fluctuation of each received synchronization signal.).

As to claims 12 and 25 the combined teachings of Wang and Webb disclose the method of claims 9 and 22 respectfully, wherein the signaling indicates a transmit power offset between another reference signal and at least one of the first SS or the second (Wang ¶092- 2nd sentence).

As to claim 14 Wang discloses a method for wireless communications by a user equipment (UE), comprising: determining at least one transmission configuration for a first synchronization signal (SS) and a second SS based, at least in part, on a frequency band on which the user equipment is to receive the first and second SS (Wang ¶054- 1st sentence-transmission mode …associated with the new synchronization signal(s); ¶0035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band); and monitoring for the first and second SS in accordance with the determined transmission configuration ((Wang¶0043- 2nd sentence- detecting their corresponding synchronization signals at user node).
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different . However, in an analogous art Kwak remedies this deficiency: (Kwak Fig.32, ¶0352- 2nd and 3rd sentences- matching multiple synchronization signals, divided into different resource, with different antenna ports is shown
in 3210  of FIG. 32. 3210 is the case where a PSS and an SSS divided in terms of time are matched with different antenna ports.). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Kwak ¶0352- 2nd sentence). 
 
As to claim 29 Wang discloses an apparatus for wireless communications by a base station (110 of Fig.1), comprising: means for determining a transmission configuration of at least one of a first
synchronization (SS) or a second SS based, at least in part, on a frequency band on which the base station is to transmit the first and second SS (Wang ¶054- 1st sentence-transmission mode …
associated with the new synchronization signal(s);¶0035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band)) ; and means for transmitting the first and second SS in accordance with the determined transmission configuration (Wang¶043- 2nd sentence- detecting their corresponding synchronization signals at user node)).
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different . However, in an analogous art Kwak remedies this deficiency: (Kwak Fig.32, ¶0352- 2nd and 3rd sentences- matching multiple synchronization signals, divided into different resource, with different antenna ports is shown
in 3210  of FIG. 32. 3210 is the case where a PSS and an SSS divided in terms of time are matched with different antenna ports.). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Kwak ¶0352- 2nd sentence). 

As to claim 30 Si discloses an apparatus for wireless communications by a user equipment (UE) (Si, ¶0072, Fig.3), comprising: means for determining a transmission configuration of at least one of a first synchronization (SS) or a second SS based, at least in part, on a frequency band on which the user equipment is to receive the first and second SS(Wang ¶054- 1st sentence-transmission mode …associated with the new synchronization signal(s);¶0035; ¶0060- 1st sentence- each synchronization signal is mapped to sub-carriers in the frequency domain in other words the subcarrier mapping of the SS’s within the band; ¶0043- 1st sentence- an eNB, is configured to transmit the multiple synchronization signals simultaneously over the same frequency band); and means for monitoring for the first and second SS in accordance with the determined transmission configuration ((Wang¶043- 2nd sentence- detecting their corresponding synchronization signals at user node).
Wang however is silent wherein: the transmission configuration comprises at least one of: one or more antenna ports used for transmission of at least one of the first SS or the second SS, and for a first frequency band(as taught by Wang ¶0043-1sr sentence), the at least one transmission configuration comprises a first transmission configuration for the first SS and a second transmission configuration for the second SS different from the first transmission configuration;- in other words antenna ports (transmission configurations) for the first SS and second SS that are different. However, in an analogous art Kwak remedies this deficiency: (Kwak Fig.32, ¶0352- 2nd and 3rd sentences- matching multiple synchronization signals, divided into different resource, with different antenna ports is shown
in 3210  of FIG. 32. 3210 is the case where a PSS and an SSS divided in terms of time are matched with different antenna ports.). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify Wang with Webb for the purpose of transmitting different SS from different antenna ports (configuration) (Kwak ¶0352- 2nd sentence). 

As to claim 31 the combined teachings of Wang and Kwak discloses the method of claim 1, wherein the transmission configuration further comprises quasi-colocation (QCL) assumptions between another signal and at least one of the first SS or the second SS (Kwak ¶0177, Table.1, 2 and 3 ¶0179-  Qcl-CRS-info configures quasi co-location information for CoMP). 

Claims 7, 8, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kwak and further in view of Si et al (US 20180123849) hereinafter Nam.

As to claim 7 and 20 the combined teachings of Wang and Kwak disclose the methods of claim 5 and 18 respectfully, however silent wherein: the second frequency band is at or over 6 GHz; and the first frequency band is below 6 GHz. However, in an analogous art Nam remedies this deficiency: (Nam ¶0158- 2nd sentence- NR-PSS is common for both > 6GHz and <= 6GHz- implying a common frequency band, Table1; ¶0172- 2nd sentence- he design of NR-SSS is common for both &gt;6 GHz system ). Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Wang and Kwak with that of Nam for the purpose of providing a common SS sequence for all carrier frequencies (Nam ¶0158- 1st sentence).

As to claims 8 and 21 the combined teachings of Wang and Kwak disclose the methods of claim 5 and 18 respectfully, however silent wherein the first SS and the second SS are sent in the second frequency band using beamforming. However, in analogous art Nam remedies this deficiency: (Nam ¶0123- beamforming architecture)... Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was filed to combine the teachings of Wang and Kwak with that of Nam for the purpose of utilizing beamforming architecture in large antenna arrays (Nam ¶0123).

Claims 13 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kwak in view Nam and further in view of Parkvall et al (US 20170331670).

As to claim 13 and 26 the combined teachings of Wang, Kwak and Nam disclose the method of claim 9 and 22 respectively, however silent wherein in a dual connectivity mode, the signaling is provided via at least one of a first radio access technology (RAT) or a second RAT. However, in an analogous art Parkvall remedies this deficiency: (Parkvall ¶0309- perform measurements on a non-active RAT which can be used to setup dual connectivity, for mobility purposes or just use as a fallback if the coverage of the active RAT). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Parkvall with the combined teachings of Wang, Kwak and Nam for the purpose of supporting multi-RAT features for dual connectivity (Parkvall ¶0258- 2nd sentence).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kwak in view Nam and further in view of Si et al (US 20180167946).

As to claim 27 the combined teachings the combined teaching of Wang, Kwak and Nam disclose the method of claim 14, however silent wherein the monitoring comprises: performing channel estimation based on the first SS; and detecting the second SS using the channel estimation. However, in an analogous art Si remedies this deficiency: (Si ¶0140- 2nd sentence; ¶0146- 2nd and last sentences; ¶0153; ¶0156).  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Si with the combined teachings of Wang Kwak and Nam for the purpose of obtaining a channel estimate to demodulate data or control information or to perform measurements (Si ¶0096- 3rhd sentence).

As to claim 28 the combined teachings the combined teaching of Wang, Kwak and Nam disclose the method of claim 14, however silent further comprising: performing at least one of beam management or mobility management based on the first and second SS. However, in an analogous art Si remedies this deficiency :( Si ¶0189- 1st sentence beams sweeping among multi-beam NR-PSS/SSS/PBCH.; Si ¶0258- 4th sentence- beam management in NR). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Si with the combined teachings of Wang, Kwak and Nam for the purpose of beam management in NR systems (Si ¶0258- 1st sentence). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guo et al – Method and Apparatus for initial Access in Wireless Communications Systems- US 20170325260, Fig.5, ¶0096- 1st 2nd sentences.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462